El Juez Asociado Se. MacLeaky,
emitió la opinión del tribunal.
Esta acción fué entablada con el fin de que se dejara sin efecto y cancelara la nota puesta al margen del asiento No. 312, Tomo Y del Eegistro de Nacimientos del Distrito de San Francisco de la ciudad de San Juan, en que consta ins-crito el nacimiento del niño G-regorio Antonio García. Des-pués de haber sido emplazados debidamente los demandados, y no habiendo contestado la demanda dichos demandados, se anotó la rebeldía de los mismos. Se procedió a la práctica de las declaraciones de varios testigos, y después de intro-ducida la prueba, la corte de distrito a moción propia resol-vió' que la demanda no aducíá hechos suficientes para cons-tituir una causa de acción, por cuya razón desestimó dicha corte la demanda dictando, sentencia en contra del deman-dante. El pleito fué entablado por Juan García Figueroa, como defensor de Gregorio Antonio García habiendo sido el primero nombrado por la corte como defensor del segundo, que era un menor de unos doce años de edad. Cuatro hechos se alegan y que sirven de base a esta acción, los cuales son substancialmente como siguen:
í£(l) Llevando relaciones íntimas la demandada, que es soltera, Encarnación García Figueroa con cierto hombre, también soltero, y que no es preciso designar ahora por su nombre, y viviendo ambos en concubinato durante algún tiempo, nació el niño Gregorio Antonio el día primero de febrero de 1899 que la demandada .Encarnación Figueroa inscribió como su hijo natural en el Eegistro Civil del Distrito de San Francisco de esta ciudad el 11 de marzo siguiente, al folio 312 del tomo quinto.
• “(2) Tendría como un año el niño Gregorio Antonio García cuando los demandados se conocieron y emprendieron relaciones amorosas.
“(3) El demandado Manuel Tizol, generosamente, el día 29 de octubre 'de 1906, acudió ante notario y, por medio de un acta, reconoció por su hijo, sabiendo que no lo era, al niño Gregorio Antonio García; y dos días después compareció el propio demandado ante el encargado del registro civil de ésta ciudad y al margen del asiento de inscripción suscribió nota de reconocimiento, a cuyo acto *966prestó su conformidad, firmando por ella un testigo, la otra deman-dada, sabiendo todos perfectamente que Manuel Tizol no es el padre del mencionado niño. Ese reconocimiento no ha sido aprobado judicialmente.
“(4) El defensor que comparece a ejercitar esta acción tiene sobrados motivos para asegurar que otro, y no el demandado Manuel Tizol, es el padre del menor Gregorio Antonio y que sólo por cariño es que Encarnación García se prestó a que el otro demandado reco-nociese por su hijo a dicho menor cuando realmente no lo es.”
La sentencia de la corte desestimando la demanda por no aducir hechos suficientes para determinar una causa de ac-ción, está sostenida por una extensa opinión, la que se ex-presa en el sentido de que habiendo la corte sentenciadora examinado cuidadosamente la demanda presentada en este caso y por las razones consignadas en la opinión que precede a la sentencia y que se hace parte de la misma, dicta sen-tencia declarando sin lugar la demanda, con las costas al demandante. Esta sentencia fué dictada en seis de febrero último contra la que se interpuso la debida apelación, eleván-dose los autos a este tribunal el día nueve de abril.
“La cuestión legal comprendida en este caso es simplemente determinar si la demanda aduce o nó hechos suficientes para consti-tuir una causa de acción.
“Teniendo en cuenta el precepto legal contenido en el artículo 109 del Código de Enjuiciamiento Civil vigente, la facultad de la corte sentenciadora para considerar este punto, aun cuando la deman-da no haya sido debidamente excepeionada por los demandados, es indudable. ’ ’
Contra esta acción asumida por el juez de la corte inferior se alega que la corte de distrito no podía tomar en con-sideración los defectos contenidos en la demanda, como el de que los hechos alegados en dicha demanda no son suficientes para constituir una causa de acción a menos que la objeción fuera formulada por la demandada; y que debe considerarse suficiente una demanda a no ser que sea debidamente excep-cionada en los alegatos escritos.
Eso no es lo que ha sido resuelto uniformemente por *967las sentencias de este tribunal. Hemos resuelto que una ob-jeción como esta puede presentarse en cualquier momento tanto en la corte inferior como en la de apelación, sin que sea necesario que se promueva la cuestión por medio de ex-cepciones escritas contenidas en las alegaciones. Una excep-ción formulada a la demanda por el fundamento de que no especifica hechos suficientes para constituir una causa de ac-ción puede presentarse por primera vez en la Corte Suprema, puesto que se dirige a la jurisdicción del caso. (Ramírez v. Schroeder, 16 D. P. R., 620.) Este principio ha sido mantenido por la corte de apelaciones del Distrito de Columbia en una opinión emitida por el Juez Presidente Sr. Alvey en el caso de Mansfield v. Winter, en el que expresa dicho juez, que la regla general de que las cuestiones que surjan en el litigio deben presentarse a la corte sentenciadora, no es de aplicación a un caso en que la demanda o relación de hechos expresa una causa que no está dentro de la jurisdic-ción de la corte, o en cuya demanda se deja de expresar en absoluto una causa de acción 'con arreglo a la ley sobre la que pueda dictarse una sentencia válida, sino que en tal caso la cuestión de la suficiencia se presenta en la misma de-manda y debe presumirse que la corte sentenciadora tomó en consideración el caso según se- expresaba en dicha de-manda, cuando llegó el momento, de dictar sentencia. Los casos de McAllister v. Kuhn, 96 U. S., 87; Cragin v. Lovell, 109 U. S., 194; Moline Plow Co. v. Webb, 141 U. S., 616, y otros casos se citan en apoyo de la proposición. (Mansfield v. Winter, 10 App. D. C., 556.) Por tanto, no hay duda alguna de que la corte sentenciadora tenía derecho y era su deber de considerar la cuestión de la suficiencia de los hechos alegados en la demanda para constituir una causa de acción.
Por tanto, la cuestión que por sí se presenta es, ¿qué causa de acción tenían los demandantes? En otras palabras ¿cuál es la ley que autoriza á un hijo natural reconocido a establecer una acción de esta naturaleza?
Pasa entonces el juez sentenciador a examinar el artículo *968133 del Código Civil Español, la sección 193 de nuestro Có-digo Civil qne ha sido tomada del Código Español, en unión de la ley de 9 de marzo de 1911, que enmienda dicha sección y sostiene que puesto que por una parte el Código Civil Es-pañol concede al menor el derecho a impugnar su reconoci-miento dentro de los cuatro años después de llegar a su mayor edad, y por otra parte habiendo suprimido enteramente el Código Civil Revisado la disposición relativa a este dere-cho, y finalmente por haber restablecido la ley de nuestra Asamblea Legislativa la parte esencial del Código Civil Es-pañol y suprimido aquella parte que se refería al derecho ■que tenía él menor para establecer una acción para su reco-nocimiento al llegar a su mayor edad, que no existe el dere-cho para establecer una acción como la presente.
El juez sentenciador se expresa francamente como sigue:
“No se nos ocultan las tremendas consecuencias que semejante interpretación trae consigo en el orden del derecho de familia y en el sucesorio, pero esa es la ley escrita y por dura que sea, no encon-tramos medios para variar su letra ni su espíritu.”
Es verdad que en una ley que regía en Puerto Rico con anterioridad al año 1902 el derecho era expresamente recono-cido al menor para impugnar el reconocimiento de su pater-nidad y en una ley posterior que trataba de la misma cues-tión se omitió hacer referencia a dicho derecho, por consi-guiente, ¿podemos deducir de esto que fué la intención de la legislatura suprimir el derecho existente, teniendo en cuenta, además, el hecho de que dicha omisión ha sido rati-ficada en las sucesivas enmiendas que dicha ley ha sufrido en nuestra legislatura?
El reconocimiento del menor se hizo el día 29 de octubre de 1906, o sea, cuando regía ya y. estaba en vigor el Código Civil Revisado; y nosotros no estamos tratando de ningún derecho que existía con arreglo al antiguo Código Español; si había tal derecho es claro entonces, que habiendo sido reco-nocido el demandante durante la vigencia del Código de 1902, *969su acción debe regirse por las prescripciones de dicho código •o alegar sus derechos en el sentido de que existen indepen-dientemente del estatuto.
El argumento del juez sentenciador parece ser razonable por lo que merece la mayor consideración antes de que pueda adoptarse una opinión contraria acerca del caso. Pero no ■creemos que la corte' inferior ha interpretado debidamente la ley aplicable a este caso. El derecho del demandante a establecer esta acción no dependía de los estatutos que han sido citados, sino que existía independientemente de los mis-mos. Resulta claro en vista de las alegaciones del deman-dante, que se ha cometido una injusticia con el menor, y siempre que ocurre un perjuicio debe haber ún remedio, ha-biendo dicho menor solicitado el remedio en la corte corres-pondiente y a su debido tiempo, por la persona o defensor judicial. (38 Cyc., 423, nota 21 y casos allí citados.)
El estatuto que ha sido citado por la corte de distrito y que expresa dicha corte que existía bajo el régimen español, con-cedía al menor en tales casos el término de cuatro años des-pués de llegar a su mayor edad para establecer dicha acción. Cuando el Código Civil Español fué puesto en vigor por la Legislatura Insular, esta sección de dicho código quedó omi-tida, siendo posteriormente restablecida, pero no insertán-dose en la misma la última cláusula que fué interpretada por la corte de distrito en el sentido de significar que en ella se trataba de despojar a los menores en tales casos del derecho a rectificar errores o para que los errores fueran corregi-dos como el que aparece haberse cometido en el presente casó. Nosotros no consideramos así el efecto de la legislación que tuvo lugar con relación a esta cuestión. El único efecto que tuvo el restablecimiento de la ley sin la última cláusula fué el de no poner al ejercicio de la acción otro límite que el -correspondiente según los estatutos de prescripción. Esta es una razonable y debida interpretación de los estatutos según se encuentran en los libros.
Siendo esta nuestra interpretación de la ley, debemos *970revocar la sentencia dictada por la corte inferior el día 6 de febrero último, y devolver el caso para la celebración de un mievo juicio, debiendo dicba corte proceder de conformidad con esta opinión.

Revocada, con instrucciones de que se celebre un nuevo juicio.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.